﻿

EXHIBIT 10.23

﻿

Amended and Restated

Compensatory Arrangements for Executive and Management Employees

﻿

Executive Compensation

From late January to late February 2016, the Compensation and Stock Options
Committee (“Compensation Committee”) of Reading International, Inc., (“Reading,”
“Registrant” or the “Company”) met five separate times with Willis Towers
Watson, an international compensation consulting firm, the Chief Executive
Officer, and legal counsel.  As part of its engagement Willis Towers Watson
reviewed the Company’s compensation paid to executive and management officers by
position, in light of each person’s duties and responsibilities.  Willis Towers
Watson then compared the top executive and management positions at the Company
to (i) executive compensation paid by a peer group and (ii) two surveys, the
2015 Towers Watson Data Services Top Management Survey Report and the 2015
Mercer MBD Executive Compensation Survey, in each case, identified by office
position and duties performed by the officer.  The peer group utilized by Willis
Towers Watson included the following companies: 

﻿

 

 

 

 

Arcadia Realty Trust

 

 

 

Inland Real Estate Corp.

Associated Estates Realty Corp.

 

 

 

Kite Realty Group Trust

Carmike Cinemas Inc.

 

Marcus Corporation.

Cedar Realty Trust Inc.

 

 

Pennsylvania Real Estate Investment Trust

 

Charter Hall Group

 

Ramco-Gershenson Properties Trust

EPR Properties

 

 

Urstadt Biddle Properties Inc.

 

Vicinity Centres

 

Village Roadshow Ltd.

IMAX Corporation

 

 

 

 

﻿

Willis Towers Watson selected the above peer group because (i) the companies
included US and Australian based companies reflecting the Company’s geographic
operations and/or (ii) the companies were comparable to the Company based on
revenue. 

The executive pay assessment prepared by Willis Towers Watson measured the
executive and management compensation paid by the Company against compensation
paid by the peer group companies and the companies listed in the two surveys
based on the 25th, 50th and 75th percentile of such peer group and surveyed
companies.  The 50th percentile was the median compensation paid by such peer
group and surveyed companies to executives performing similar responsibilities
and duties. 

In its report to the Compensation Committee, Willis Towers Watson noted that for
Company executive officers:

·



Base salaries in the aggregate were generally in the competitive zone of the
market (1% below the  market 50th percentile), with certain notable exceptions
on a position by position review;

·



Total cash compensation   (base salary and cash bonus) in the aggregate was 26%
below the 50th percentile; and

·



Total compensation (base salary, cash bonus and long term incentive awards) in
the aggregate was 40% below the 50th percentile.

The Compensation Committee, recommended, and the Board subsequently adopted, a
compensation philosophy for the Company's management team members to:

·



Attract and retain talented and dedicated management team members;

·



Provide overall compensation that is competitive in its industry;

·



Correlate annual cash incentives to the achievement of its business and
financial objectives; and

·



Provide management team members with appropriate long-term incentives aligned
with stockholder value.





--------------------------------------------------------------------------------

 

As part of the compensation philosophy the Company’s compensation focus will be
to (1) drive the Company’s strategic plan on growth, (2) align officer and
management performance with the interests of the Company’s stockholders, and (3)
encourage retention of officers and management team members. 

In furtherance of the compensation policy and as a result of the extensive
deliberations, including consideration of the Willis Towers Watson
recommendations, the Compensation Committee adopted an executive and management
officer compensation structure for 2016 consisting of:

﻿

·



A base salary comparable with job description and industry standard;

·



A short term incentive or cash bonus plan based on a combination of factors
including individual performance against corporate goals as well as overall
corporate and division performance, with a target bonus to be denominated as a
percent of base salary with specific goals weightings and pay-out ranges); or

·



A long term incentive or equity awards in line with job description,
performance, and industry standards.

The Compensation Committee's intention is that the compensation structure
approved for 2016 will remain in place indefinitely.  However, it will review
performance and results after the first year and thereafter and evaluate from
time to time whether enhancements, changes or other compensation structures are
in the Company's and it stockholders best interests.

Reflecting the new approach,  the Compensation Committee established (i) annual
base salaries at levels that it believed (based heavily on the data provided by
Willis Towers Watson)  are generally competitive with executives in our peer
group and in other comparable publicly-held companies as described in the
executive pay assessment prepared by Willis Towers Watson, and (ii) short term
incentives in the form of discretionary annual cash bonuses based on the
achievement of identified  goals and benchmarks. Long-term incentives in the
form of employee stock options and restricted stock units will be used as a
retention tool and as a means to further align an executive’s long-term
interests with those of the Company’s stockholders, with the ultimate objective
of affording our executives an appropriate incentive to help drive increases in
stockholder value.

The Compensation Committee will evaluate both executive performance and
compensation to maintain the Company’s ability to attract and retain
highly-qualified executives in key positions and to assure that compensation
provided to executives remains competitive when compared to the compensation
paid to similarly situated executives of companies with whom we compete for
executive talent or that we consider comparable to our company.

Role of Chief Executive Officer in Compensation Decisions

In connection with the implementation of the new compensation structure, the
Compensation Committee conducted the thorough review of executive compensation
discussed above.  The Compensation Committee engaged in extensive discussions
with and considered with great weight the recommendations of the Chief Executive
Officer as to compensation for executive and management team members other than
for the Chief Executive Officer.

In connection with consideration of 2015 performance bonuses for members of
management, the Chief Executive Officer prepared and submitted recommendations
for each of the executive and management team members, other than her own.  In
considering these recommendations, the Compensation Committee had the benefit of
its extensive deliberations as well as the data provided by Willis Towers
Watson.  In executive session, the Compensation Committee approved a 2015
performance bonus for the Chief Executive Officer.  At the Compensation
Committee's February 17, 2016 meeting, it approved recommendations to the Board
of Directors (the “Board”) for its February 18, 2016 meeting, at which time the
Board approved the same.  The Board approval covered certain officers including
the five officers set forth below. In addition, our Chief Executive Officer
discussed recommendations for other management team members but the Compensation
Committee and Board agreed that such positions were within the scope of the
Chief Executive Officer's authority and did not require the Compensation
Committee or Board approval.

The Compensation Committee expects to perform an annual review of executive
compensation, generally in the first quarter of the year following the year in
review, with a presentation by the Chief Executive Officer regarding each
element of the executive compensation arrangements. At the Compensation
Committee’s direction, the Chief



--------------------------------------------------------------------------------

 

Executive Officer prepared an executive compensation review for each executive
officer (other than the Chief Executive Officer), as well as the full executive
team, which included recommendations for:

·



2016 Base Salary

·



A proposed year-end short-term incentive in the form of a target cash bonus
based on the achievement of certain objectives; and

·



A long-term incentive in the form of stock options and restricted stock units
for the year under review.

As part of the compensation review, the Chief Executive Officer may also
recommend other changes to an executive’s compensation arrangements such as a
change in the executive’s responsibilities or a change in title. The
Compensation Committee will evaluate the Chief Executive Officer’s
recommendations and, in its discretion, may accept or reject the
recommendations, subject to the terms of any written employment agreements.

The Compensation Committee met in executive session without our Chief Executive
Officer to consider the Chief Executive Officer’s compensation, including base
salary, cash bonus and equity award, if any.  Prior to such executive sessions,
the Compensation Committee interviewed the Chief Executive Officer to obtain a
better understanding of factors contributing to the Chief Executive Officer's
compensation.  With the exception of these executive sessions of the
Compensation Committee, as a rule, our Chief Executive Officer participated in
all deliberations of the Compensation Committee relating to executive
compensation. However, the Compensation Committee will ask the Chief Executive
Officer to be excused for certain deliberations with respect to the compensation
recommended for Margaret Cotter, the sister of the Chief Executive Officer.

In conjunction with the year-end annual compensation review, or as soon as
practicable after the year-end, our Chief Executive Officer will recommend to
the Compensation Committee the Company objectives and other criteria to be
utilized for purposes of determining cash bonuses for certain senior executive
officers. The Compensation Committee, in its discretion, may revise the Chief
Executive Officer’s recommendations. At the end of the year, the Compensation
Committee, in consultation with the Chief Executive Officer, will review each
performance goal and determine the extent to which the officer achieved such
goals. In establishing performance goals, the Compensation Committee expects to
consider whether the goals could possibly result in an incentive for any
executives to take unwarranted risks in our Company’s business and intend to
seek to avoid creating any such incentives.

Base Salaries

The Compensation Committee  reviewed the executive pay assessment prepared by
Willis Towers Watson and other factors and engaged in extensive deliberation and
then recommended the following 2016 base salaries (the 2015 base salaries are
shown for comparison purposes) for the following officers; the Board approved
the recommendations of the Compensation Committee on March 10, 2016: the
President and Chief Executive Officer, Chief Financial Officer and the persons
identified and Named Executive Officers in the Company’s proxy statement dated
November 10, 2015 other than our prior Chief Executive Officers James J. Cotter,
Sr. and James J. Cotter, Jr:

Name

 

Title

 

2016 Base Salary (4)

 

2015 Base Salary (4)

Ellen Cotter (1)

 

President and Chief Executive Officer

 

$450,000 

 

$402,000 

Devasis Ghose (2)

 

Chief Financial Officer

 

400,000 

 

400,000 

Andrzej Matyczynski (3)

 

EVP Global Operations

 

336,000 

 

312,000 

Robert F. Smerling

 

President, US Cinemas

 

375,000 

 

350,000 

Wayne Smith

 

Managing Director, ANZ

 

A$370,000

 

A$365,360

(1)



Ellen M. Cotter was appointed Interim President on June 12, 2015 and President
and Chief Executive Officer on January 8, 2016.



--------------------------------------------------------------------------------

 

(2)



Devasis Ghose was appointed Chief Financial Officer on May 11, 2015.  Mr. Ghose
is the only executive officer that is a party to an employment agreement.

(3)



Andrzej Matyczynski was the Company’s Chief Financial Officer until May 11, 2015
and thereafter he acted as corporate advisor to the Company.  He was appointed
EVP-Global Operations on March 10, 2016.

(4)



All dollars are in US dollars except the salary for Wayne Smith is reported in
Australian dollars.

﻿

Short Term Incentives

The Short Term Incentives authorized by the Compensation  Committee and the
Board   provides the Company’s executive officers and other management team
members, who are selected to participate, with an opportunity to earn an annual
cash bonus based upon the achievement of certain Company financial goals,
division goals and individual goals, established by the Company’s Chief
Executive Officer and approved by the Compensation Committee and the Board of
Directors (in future years, under the Compensation Committee Charter approved by
the Board on March 10, 2016, the Compensation Committee will have full authority
to approve these matters). Specifically, a participant in the short term
incentive plan will be advised of his or her annual potential target bonus
expressed as a percentage of the participant’s base salary and by dollar
amount.  The participant will be eligible for a short term incentive bonus once
the participant achieves goals identified at the beginning of the year for a
threshold target, the potential target or potential maximum target bonus
opportunity.  The bonus will vary depending upon the achievements made by the
individual participant, the corporate division and the Company.  Corporate goals
will include levels of earnings before interest, depreciation, taxes and
amortization (“non-GAAP Operating Income”) and property development
milestones.  Division goals will include levels of division cash flow and
division milestones and individual goals will include unique performance goals
specific to the individual’s position in the Company.  Each of the corporate,
division and individual goals carries a different percentage weight in
determining the officer’s or other team member’s bonus for the year.

For 2016, executive officers will have an annual bonus opportunity expressed and
determined as a percent of their base salary.  This approach also was a
recommendation of the Willis Towers Watson report to the Compensation Committee
and provided points of reference for our Compensation Committee to compare
short-term incentive opportunities for our executive and management team to
those in peer and competitor companies.

Ms. Ellen Cotter, President and Chief Executive Officer, has a potential target
bonus opportunity of 95% of Base Salary, or $427,500 at target based upon Ms.
Cotter’s achievement of her performance goals and the Company’s achievement of
corporate goals as discussed above.  Of that potential target bonus opportunity,
a threshold bonus of $213,750 may be achieved based upon Ms. Cotter’s
achievement of certain of her performance goals and the Company’s achievement of
certain of the corporate goals as discussed above, and a potential maximum
target of $641,250 is based on achieving performance goals approved by the
Chairman of the Compensation Committee.  Ms. Cotter’s aggregate annual bonus
opportunity can range from $0 to $641,250.  Mr. Devasis Ghose, Chief Financial
Officer, has a potential target bonus opportunity of 50% of Base Salary, or
$200,000 at target, which is based on achievement of his performance goals and
the Company’s achievement of corporate goals, as discussed above. Mr. Ghose’s
aggregate annual bonus opportunity can range from $0 to $300,000 (the maximum
potential target if additional performance goals are met by Mr. Ghose). Mr.
Andrzej Matyczynski, EVP - Global Operations, has a target bonus opportunity of
50% of Base Salary, or $168,000 at target, which is based on achievement of his
performance goals, the Company’s achievement of corporate goals and certain
divisional goals. Mr. Matyczynski’s aggregate annual bonus opportunity can range
from $0 to $252,000 (the maximum potential target if additional performance
goals are met by Mr. Matyczynski).  Mr. Robert Smerling, President, US Cinemas,
has a target bonus opportunity of 30% of base pay, or $112,500 at target, which
is based on achievement of his performance goals, the Company’s achievement of
corporate goals and certain divisional goals. Mr. Smerling’s aggregate annual
bonus opportunity can range from $0 to $168,750 (the maximum potential target if
additional performance goals are met by Mr. Smerling).  Mr. Wayne Smith,
Managing Director, ANZ, has a target bonus opportunity of 40% of Base Salary, or
A$148,000 at target, which is based on achievement of his performance goals, the
Company’s achievement of corporate goals and certain divisional goals. Mr.
Smith’s aggregate annual bonus opportunity can range from A$0 to A$222,000 (the
maximum potential target if additional performance goals are met by Mr. Smith). 



--------------------------------------------------------------------------------

 

The positions of other management team members have target bonus opportunities
ranging from 20% to 30% of Base Salary based on achievement of certain goals.
The highest level of achievement a participant may receive is the maximum
potential target which is set at 150% of the participant’s target bonus amount.

Long-Term Incentives

Long-Term incentives will utilize the equity-based plan under the Company's 2010
Incentive Stock Plan, as amended (the “2010 Plan”). For 2016, executive and
management team participants will receive awards in the following forms: 50%
time-based restricted stock units and 50% non-statutory stock options. The
grants of restricted stock units and options will vest ratably over a four (4)
year period with 1/4th vesting on each anniversary date of the grant date.

On March 10, 2016 the following grants were made:

Name

 

Title

 

Dollar Amount  of Restricted Stock Units (1)

 

Dollar Amount of Non-Statutory Stock Options (1)

Ellen Cotter

 

President and Chief Executive Officer

 

$150,000 

 

$150,000 

Devasis Ghose (2)

 

Chief Financial Officer

 

0 

 

0 

Andrzej Matyczynski

 

EVP Global Operations

 

37,500 

 

37,500 

Robert F. Smerling

 

President, US Cinemas

 

50,000 

 

50,000 

Wayne Smith

 

Managing Director, ANZ

 

27,000 

 

27,000 

(1) The number of shares of stock to be issued will be calculated using the
Black Scholes pricing model as of the date of grant of the award.

(2) Mr. Devasis Ghose was awarded 100,000 non-statutory stock options vesting
over a 4 year period on Mr. Ghose’s commencement of employment on May 11, 2015.

All long-term incentive awards will be subject to other terms and conditions set
forth in the 2010 Plan and award grant.



--------------------------------------------------------------------------------